Fairhurst, J.
(concurring in the majority) — I agree with the majority that the Court of Appeals should be reversed; however, I would confine the court’s conclusion to the facts in this consolidated case and would clarify how the result could differ in other factual circumstances.
This matter involves two cases that raise the issue of whether a police officer requesting identification from a passenger in a vehicle who is merely present when the driver is legally stopped for a traffic infraction violates the passenger’s privacy rights under article I, section 7 of the Washington Constitution.6 To determine if an article I, section 7 violation occurred in the context of this case, I engage in a two-step inquiry. First, was the defendant unlawfully seized without a warrant? State v. O’Neill, 148 Wn.2d 564, 574, 62 P.3d 489 (2003). Second, does one of the common law exceptions to the warrant requirement apply? State v. Ladson, 138 Wn.2d 343, 349, 979 P.2d 833 (1999).
The majority relies solely on State v. Larson, 93 Wn.2d 638, 611 P.2d 771 (1980), for the conclusion that a passenger’s right of privacy is violated when an officer requests identification from the passenger during a traffic stop. I would hold that passengers Rankin and Staab were unlawfully seized because, based upon the objective circumstances, a reasonable passenger in the same traffic stop situation would not have felt free to refuse the officers’ *701requests and end the encounter. State v. Young, 135 Wn.2d 498, 510, 957 P.2d 681 (1998) (citing United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980)). The officers violated article I, section 7 when they requested Rankin’s and Staab’s identification because they did not have an individualized articulable suspicion that the passengers were involved in criminal activity—an element that is required under the Terry exception to the warrant requirement. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). I would hold the requests impermissible in these stops, but not necessarily impermissible in other circumstances.
A. Were Rankin and Staab unlawfully seized without a warrant?
Under article I, section 7, a person is seized when, in view of all the objective circumstances, a reasonable person would not feel free to leave. Young, 135 Wn.2d at 510. In a police-questioning context, this means that a seizure occurs if a reasonable person would not feel free to refuse the officer’s request for identification and end the encounter. O’Neill, 148 Wn.2d at 574 (citing Florida v. Bostick, 501 U.S. 429, 436, 111 S. Ct. 2382, 115 L. Ed. 2d 389 (1991)).7
The federal courts and two divisions of the Washington Court of Appeals have recognized that an officer’s detaining of a passenger during a traffic stop makes the passenger just as seized as the driver.8 See, e.g., State v. Tijerina, 61 *702Wn. App. 626, 628, 811 P.2d 241 (1991) (the stop of an automobile is a seizure of all its occupants);9 State v. Stroud, 30 Wn. App. 392, 396, 634 P.2d 316 (1981) (passenger just as restrained from leaving the scene as the driver during a traffic stop);10 Whren v. United States, 517 U.S. 806, 809-10, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996) (temporary detention of individuals during a traffic stop even for brief periods constitutes a seizure); Maryland v. Wilson, 519 U.S. 408, 413-14, 117 S. Ct. 882, 137 L. Ed. 2d 41 (1997) (as a practical matter, a passenger is stopped by virtue of the stopped vehicle); Berkemer v. McCarty, 468 U.S. 420, 436, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984) (“traffic stop significantly curtails the ‘freedom of action’ of the driver and the passengers, if any, of the detained vehicle”); United States v. Hensley, 469 U.S. 221, 226, 105 S. Ct. 675, 83 L. Ed. 2d 604 (1985) (stopping a car and detaining its occupants constitutes a seizure); Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979) (stopping an automobile and detaining its occupants constitutes a seizure).11
The above cases recognize that in a traffic stop, the officer exerts a significant amount of authority and control. First, *703the officer generally uses overhead flashing lights, sirens, or a combination of both, to exert authority. See, e.g., Stroud, 30 Wn. App. at 396 (flashing lights and high beam headlights significant in effectuating a seizure). Second, an officer in a traffic stop situation generally emerges from a powerful position in the squad car, approaches the vehicle, sometimes knocks on the window, and then engages the occupants in dialogue while looking down upon them. Finally, the occupants are in a confined space with limited options for departure. Based upon these objective circumstances, a reasonable passenger might not feel free to refuse an officer’s request for identification and end the encounter.12 If a passenger leaves the car and the location, the seizure ends. If the passenger stays, the seizure continues. If the reasonable passenger would not feel free to leave when asked for identification, he has effectively been seized, even if he was not seized at the time the vehicle was stopped. If the passenger were to leave the vehicle, the seizure would end, but if the officer asks the passenger to return to the car, the passenger is again seized. The key, as the dissent repeatedly emphasizes, is the actions of the officer.
Turning to the cases at bar, in Rankin the officer pulled over the vehicle with his emergency lights, approached from the passenger side, and asked for identification. The officer took the identification from Rankin, wrote down information, and stated “be right back.” Report of Proceedings (RP) at 20. In Staab, the officer pulled over the vehicle with his emergency lights and siren and asked for identification in an “impolite tone.” RP at 41, 47. The officers did not suspect Rankin or Staab to be involved in any criminal activity when they made requests for identification. A reasonable person in the same situation would not have felt *704free to refuse the officer’s requests and end the encounter. Based upon a review of state and federal precedent, and the objective circumstances surrounding the traffic stops, I would hold that Rankin and Staab were seized when the officers stopped the vehicles and requested their identifications.
B. Does an Exception to the Warrant Requirement Apply to the Facts in This Case?
A Terry investigative stop is a recognized exception to the warrant requirement under article I, section 7. State v. Acrey, 148 Wn.2d 738, 746-47, 64 P.3d 594 (2003) (citing Terry, 392 U.S. at 25-26). Courts generally apply the less exacting Terry standard to define the constitutional limits of a police encounter during a traffic stop. Ladson, 138 Wn.2d at 350; Berkemer, 468 U.S. at 439.
A Terry inquiry involves (1) whether the police “ ‘officer’s action was justified at its inception’ ” and (2) whether “ ‘it was reasonably related in scope to the circumstances which justified the interference in the first place.’ ” Ladson, 138 Wn.2d 350 (quoting Terry, 392 U.S. at 20). Here, there is no question that the officers’ actions were justified at their inception because both vehicles were stopped legally. However, the scope of the officers’ actions with the passengers in this case was not reasonably related to the circumstances that justified interference in the first place because Rankin and Staab were not the subjects of the traffic stops. As passengers, they were merely bystanders.
Rather than applying a Terry analysis to this case, the majority applied Larson. I concur with the majority that Larson is the seminal Washington case that applies to these factual circumstances. Larson held that a stop based on a violation committed by a driver does not reasonably provide law enforcement with grounds to request identification from a passenger unless other circumstances give “independent cause to question passengers.” Larson, 93 Wn.2d at 642. The officer must stop short of asking for identification unless some other circumstance makes such action permis*705sibly related to the stop or necessary for other reasons. Officers must be able to engage passengers in a vehicle in conversation as well as observe all the vehicle occupants to determine if criminal activity is occurring or the passengers have weapons in their possession that could pose a risk to the officer. In addition, the circumstances of the stop can change quickly and the officer must be able to respond to those circumstances. We recognize that officers have a difficult job; nevertheless, we must remember that Washington’s Constitution grants broad privacy and personal autonomy rights to individuals. Officers must have good reason to infringe those rights by asking a person who is merely a passenger in a car for identification.
Many circumstances that might be reasonably related to the original circumstances for the stop can justify an officer’s request for a passenger’s identification. For example, if a vehicle is stopped because a passenger or passengers are not wearing seat belts, a request for the passenger’s identification would be appropriate. Similarly, if an officer observed a passenger acting in a way that suggested involvement in criminal activity (using drugs, hiding something, or pulling out a weapon), the officer would be justified in asking for identification. If an officer felt his safety was at risk, he might need to know with whom he is interacting. However, none of these circumstances existed in this case. Neither Rankin nor Staab committed any traffic infractions. The officers in both cases testified that neither Rankin nor Staab did anything suspicious during the stops. The officers were unaware of any criminal activity until they checked Rankin’s and Staab’s records after obtaining their identification. Both officers expressed no concern about their safety during the stops.
Examples of other reasons that might justify an officer’s request for identification are the need to obtain witnesses to an infraction, the need to know whether the driver of the vehicle is permissibly driving with another of suitable age and authority (i.e., minors), or the need to determine if anyone in the vehicle has a valid license to remove the *706vehicle from the premises. None of those circumstances existed in this case.
I would, therefore, reverse the Court of Appeals because of specific factual circumstances presented in this case.

 “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Wash. Const, art. I, § 7.


 O’Neill involved a person who was sitting in the driver’s seat of a legally parked car when he was approached by an officer and asked for identification. Although I apply the rule articulated in O’Neill to the situation in this case, the outcome is necessarily quite different because the facts are substantially different. The different outcome in this case does not overrule O’Neill or limit its application in circumstances more comparable to the facts in that case.


 This court has held that a passenger is not seized by virtue of the vehicle stop alone. State v. Mendez, 137 Wn.2d 208, 222-23, 970 P.2d 722 (1999) (holding that the passenger was not seized when the vehicle was stopped; he was seized when the officer demanded that he return to the vehicle after trying to walk away). That ruling is not fatal to this analysis, however. While a passenger may not be seized precisely at the moment the vehicle is stopped, once the officer takes further action (i.e., demanding that the passenger stay in or return to the car, asking for identification), the passenger is no longer free to leave. Thus, this case is entirely *702consistent with Mendez. The request for identification, like the demand to return to the vehicle, triggers the analysis of whether the passenger is truly free to leave or decline the request.


 The dissent is correct that Tijerina has no precedential value for this court; however, it was not offered for that purpose. As noted above, Mendez, the case the dissent claims superseded Tijerina, is not fatal to my analysis because it held only that a passenger was not seized at the moment the ear was stopped. I agree that the seizure does not occur when the car is stopped but when the officer takes additional action with respect to the passenger.


 The dissent claims that Stroud is distinguishable because the officer made a show of authority that resulted in the seizure. Here, the show of authority began with the accoutrements of the stop but reached its zenith when the officers asked the passengers, who had committed no infraction, for identification. As the dissent states, “[u]nder Washington law, merely stopping a vehicle for a traffic infraction, without more, does not result in a seizure of the passenger.” Dissent at 725. I agree; the seizure occurred when the officers took the very next step.


 In acknowledging the relevance of the remaining cases cited, the dissent claims that the analysis relates more to the analysis in Terry. As noted above, I agree that the proper analytical framework for this issue is Terry. I merely disagree with the dissent’s conclusion.


 I am aware of the cases that indicate that the officer’s actions in pulling over the vehicle are directed toward the driver and not the passenger. See, e.g., People v. O’Neal, 32 P.3d 533, 538 (Colo. Ct. App. 2000). I believe a passenger, relying on the driver for transportation, observes the same authoritative manifestations as the driver and may feel similarly compelled to comply with the officer’s request under the officer’s show of authority as the driver of the vehicle.